Title: Minutes of the Board of Visitors of the University of Virginia, [7 April 1823]
From: Jefferson, Thomas
To: 


        
          [7 April 1823]
        
        A meeting of the Rector & Visitors of the University of Virginia was held at the University on 7th: April 1823, at which were present Thomas Jefferson, James Madison, Chapman Johnson, George Loyall and Joseph C. Cabell.
        It was resolved that the Loan of sixty thousand dollars which the President and Directors of the Literary Fund were authorized by an Act of the last General Assembly to make to the University be accepted; and that the Rector be authorized to execute the proper bonds, and to take the necessary steps for drawing the money: and that it be drawn in the following times & sums; that is to say, thirty thousand dollars immediately; and the remaining thirty thousand dollars on the first day of January next; or in such other sums, and at such other times, as the President & Directors of the Literary Fund, and the Executive Committee of the University may agree upon.
        It was resolved that the charges of Mr. Coffee for materials, packages &c. be allowed him.
        An anonymous letter, supposed to be in the handwriting of James Oldham, a carpenter, formerly employed at the University, which bears date 18. Jany 1822 (by error, as is supposed for 1823) and addressed to Thomas Griffin Esq. a member of the legislature of Virginia, containing various charges of misconduct, against Arthur S. Brokenbrough, the proctor of the University, having been laid before the board, by the said Brokenbrough, and the board, thinking that if the said James Oldham will avow himself the author of this letter, and profess himself willing to afford any evidence of these charges, they ought to be investigated—
        
        Therefore resolved, that the executive committee be charged with the duty of calling on the said Oldham, to declare whether he is the author of the letter aforesaid, and is willing to give any information as to the charges therein mentioned, and if he avow himself the author, and willing to give the information, then that they enter into the investigation thereof, upon evidence taken in such mode as they may prescribe, and report thereupon to this board at their next meeting.
        Resolved that the Executive Committee be authorized & required to employ from time to time an Accountant, to settle and state the accounts of the University and to report thereon to the Board, at each meeting; and that they allow to the said accountant a reasonable compensation for his services.
        Resolved that Joseph C. Cabell and John H. Cocke esq. or either of whom may act, be appointed a committee to settle & report to the board the accounts of the Bursar and Proctor of the University, with authority if they deem it expedient to require a statement thereof by the accountant.
        The board adjourns indefinitely.
        
          Th: JeffersonRector
        
      